Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 17/324,289, TOUCHLESS FAUCET, filed 05/19/2021. Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: in the abstract, line 1, “Provided is” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 12-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by WO 2013/019272 A2 to Sloan. The Sloan reference discloses the features recited, as set forth in the search report dated May 2021 
and filed with the Information Disclosure Statement on (date) in the instant application. As to claim 1, Sloan discloses a touchless faucet (page 19, lines 30-31) comprising a faucet body (figure 9) having a first compartment (16A) and a second compartment (17A); at least one control board disposed in the first compartment (page 19, lines 16-18; figure 3C); an IR sensor disposed in the first compartment (page 12, lines 19-21; figures 3A-3C) and communicatively coupled to the at least one control board (figure 3C); and a solenoid (150) disposed in the second compartment (the control system 100 shown in figure 4 is located in the faucet body of figure 9, see description page 18, lines 12-14) and communicatively coupled to the at least one control board (figure 14), the solenoid having an inlet for receiving fluid from a mixing chamber formed in the second compartment (page 11, lines 22-24) and an outlet for delivering the fluid from the mixing chamber to an aerator (38A; figure 2A), wherein the IR sensor is configured to sense a presence of a user (page 19, lines 30-31), which is communicated to the at least one control board (figure 14), and the at least one control board is configured to communicate the presence to the solenoid to open the solenoid to allow fluid flow through the second compartment to the aerator (page 27, lines 14-25; figures 21 and 22). As to claims 2 and 15, Sloan discloses a capacitive sensor coupled to a front of the faucet body and communicatively coupled to the at least one control board, wherein the faucet is configured to be activated by the IR sensor or the capacitive sensor (see figures 2A, 3A, 3C, 4A, 10 and including 14, 21- 22 for claim 15).  As to claims 12-13,16, Sloan discloses the at least one control board includes a first control board and a second control board, where the solenoid is communicatively coupled to the first control board and the IR sensor is communicatively coupled to the second control board; and the first control board is positioned in the first compartment rearward of the aerator, and the second control board is positioned in the first compartment forward of the aerator (see figures 2A, 3A, 3C, 4A, 10 and including 14, 21- 22 for claim 16).  As to claim 14, Sloan discloses A touchless faucet comprising: a faucet body (figure 9) having a first compartment (16A) and a second compartment (17A), the second compartment having a mixing chamber for mixing fluid and a flow passage (page 11, lines 22-24): an aerator (38A) coupled to the faucet body and configured to receive fluid from the flow passage (figure 2A); a control board disposed in the first compartment (page 19, lines 16-18; figure 3C); a solenoid (150) disposed in the second compartment and communicatively coupled to the control board (figure 14), the solenoid having an inlet for receiving fluid from the mixing chamber and an outlet for delivering the fluid from the mixing chamber to the flow passage; and an IR sensor disposed in the first compartment for sensing a presence of a user (page 12, lines 19-21; figures 3A-3C).  As to claim 17, Sloan discloses the first 5 activation mode, the faucet operates until the presence of the user is no longer detected, and in the second activation mode, the faucet operates for a predetermined amount of time (see figures 2A, 3A, 3C, 4A, 10 and including 14, 21- 22). The initial statement of intended use, and all other functional implications related thereto have been fully considered but do not appear to impose any patentably distinguishing structure over that disclosed by Sloan.  It has been held that a recitation with respect to the manner which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.    As to claim 18, Sloan discloses a method for operating a faucet, the method including sensing a presence of a user via an IR sensor disposed in an electronics compartment in a faucet body of the faucet; communicating the presence of the user to a control board in the electronics compartment; opening a solenoid disposed in a fluid compartment in the faucet body via a command from the control board: delivering fluid from a mixing chamber in the fluid compartment into the open solenoid; delivering fluid from the solenoid to a flow passage in the fluid compartment; and delivering fluid from the flow passage to an aerator coupled to the faucet body (a faucet body (figure 9) having a first compartment (16A) and a second compartment (17A); at least one control board disposed in the first compartment (page 19, lines 16-18; figure 3C); an IR sensor disposed in the first compartment (page 12, lines 19-21; figures 3A-3C) and communicatively coupled to the at least one control board (figure 3C); and a solenoid (150) disposed in the second compartment (the control system 100 shown in figure 4 is located in the faucet body of figure 9, see description page 18, lines 12-14) and communicatively coupled to the at least one control board (figure 14), the solenoid having an inlet for receiving fluid from a mixing chamber formed in the second compartment (page 11, lines 22-24) and an outlet for delivering the fluid from the mixing chamber to an aerator (38A; figure 2A), wherein the IR sensor is configured to sense a presence of a user (page 19, lines 30-31), which is communicated to the at least one control board (figure 14), and the at least one control board is configured to communicate the presence to the solenoid to open the solenoid to allow fluid flow through the second compartment to the aerator (page 27, lines 14-25; figures 21 and 22).  As to claim 19, operating the faucet using a secondary activation mode, the secondary activation mode including: sensing contact by the user via a capacitive sensor coupled to a front of the faucet body; communicating the contact to the control board; opening the solenoid via a command from the control board; delivering fluid from the mixing chamber into the open solenoid; delivering fluid from the solenoid to the flow passage; and delivering fluid from the flow passage to the aerator (see figures 2A, 3A, 3C, 4A, 10, 14, 21-22). As to claim 20, during the secondary activation mode, the solenoid is open for a predetermined amount of time after the capacitive sensor is contacted by the user (see figures 2A, 3A, 3C, 4A, 10, 14, 21-22).

    PNG
    media_image1.png
    480
    541
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/019272 A2 to Sloan as applied to claims 1, 14 above.  Sloan discloses all of the limitations of the invention except for [as to claim 3] the bottom cover coupled to a bottom of the faucet body to close the first compartment, and a rear cover coupled to a rear of the faucet body to hold the solenoid in position in the second compartment;  As to claims 4 and 10, except for the rear cover is received in a recessed area at the rear of the faucet body and is substantially flush with the rear of the faucet body; As to claim 11, except for a first port in the recessed area for receiving a vent valve, a second port in the recessed area for receiving the solenoid, and third and fourth ports in the recessed area for connecting to fluid lines.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the bottom cover and rear cover in a specific location relative to a recessed area because Applicant has not disclosed that the bottom, rear covers and recessed area provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Sloan, and applicant’s invention, to perform equally well with either the covers because both would perform the same function and are equally capable of enclosing components.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sloan to obtain the invention as specified in claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sloan.  See also MPEP 2144.04.  A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. Sloan discloses all of the limitations except for:  As to claim 5, the faucet body includes a first port at a rear of the faucet body for receiving a vent valve, a second port at the rear of the faucet body for receiving the solenoid, and third and fourth ports at the rear of the faucet body for connecting to fluid lines;  As to claim 6, the second port is in fluidic communication with the third and fourth ports to receive the fluid in the mixing chamber;  As to claim 7, a fifth port at the rear of the faucet body for receiving a power cable, wherein the power cable is configured to extend through the fifth portion into the first compartment to connect to the at least one control board;  As to claim 8, the vent valve positioned in the first port, the vent valve including a valve body having an inlet, an internal cavity in communication with the inlet, an outlet in communication with the internal cavity, and a ball disposed in the internal cavity to close the outlet when pressurized;  As to claim 9, the faucet body includes a first vent passage connecting the first port with at least one of the third and fourth ports, and a second vent passage connecting the first port with a flow passage in the second compartment in fluidic communication with the aerator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ports and the vent valves by rearranging relative to the vent passages and compartments, since it has been held that rearranging parts of an invention involves only routine skill in the art and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        



Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."